Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/13/22.
Applicant's election with traverse of Species 1 in the reply filed on 6/13/22 is acknowledged.  The traversal is on the ground(s) that “there is no reason to conclude that the species require different fields of search because it is likely that the same references identified in a search for the elected species 1 will be relevant to species 2-5”.  This is not found persuasive because while references found in search for elected species 1 may be relevant to species 2-5, this does not mean that there is not additional search burden to search species 2-5 in addition to species 1. To fully search species 2-5 would require additional search terms and strategies not required to search species 1 and therefore there is a search/examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:
“receptive of air” in line 7 should be --receptive of a first air-- (“the air” is later referenced in claim 2; adding an identifier such as first clarifies the later referenced air between air received by the ACM and the fully cooled air later introduced in claim 1 and referenced in claim 7);
“which is cooled” in line 7 should be --the first air is cooled--;
“as fully cooled air” in line 8 should be --as a fully cooled air-- (“the fully cooled air is later referenced in claim 7).
Claim 2 is objected to because “the air” in line 1 should be --the first air-- (to coincide with the objection of claim 1 above).
Claim 4 is objected to because of the following informalities:
“which is receptive” in line 3 should be --the ACM compressor is receptive--;
“the air” in line 3 should be --the first air-- (to coincide with the objection of claim 1 above).
“which is receptive” in line 5 should be --the ACM turbine is receptive--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. 2,893,204).
Re claim 1:
Anderson discloses a generator cooling assembly (Fig. 1), comprising: 
a rotor (11, single stage centrifugal type turbine - Col. 3, Lines 27-28 (a type of rotor as shown in Fig. 1)); 
a generator assembly (A, accessory power system - Col. 2, Lines 63-64) comprising a generator housing (44, cooling shroud - Col. 4, Line 42), a generator (G, electrical generator or alternator - Col. 3, Line 12) housed in the generator housing (44)(see Fig. 1 - element G is shown housed in element 44) and a shaft (26, idler drive shaft - Col. 3, Line 36) coupled to the rotor (11) to transmit shaft power from the rotor to the generator to drive the generator (see Fig. 1 and Col. 3, Lines 32-43); and 
an air-cycle machine (ACM)(T, turbine assembly - Col. 3, Line 10; E, turbojet engine - Col. 2, Lines 63- 64 (person having ordinary skill in the art would recognize elements T and E collectively as a type of air-cycle machine)) housed in the generator housing (44)(see Fig. 1 - element T is shown housed in element 44), 
the ACM (T, E) being receptive of air, which is cooled by the ACM (see Fig. 1 at 30 and Col. 3, Line 75 - Col. 4, Line 8) and output to the generator (G) as fully cooled air to cool the generator (see Fig. 1 and Col. 4, Lines 53-57).
Re claim 2:
Anderson discloses the generator cooling assembly (Fig. 1) according to claim 1 (as described above), wherein the air comprises bleed air (see Fig. 1 at 25 and 30 and Col. 3, Lines 6-8).
Re claim 6:
Anderson discloses the generator cooling assembly (Fig. 1) according to claim 1 (as described above), wherein hot air from the generator is fed back to an outlet (48, point of discharge - Col. 6, Lines 69-70) of the ACM (T, E)(see Fig. 1 and Col. 6, Lines 62-73).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. 2,893,204), as applied to claim 1 above, in view of Shepard et al. (U.S. 2014/0305130).

    PNG
    media_image1.png
    478
    835
    media_image1.png
    Greyscale

Re claims 3-4:
Anderson discloses the generator cooling assembly (Fig. 1) according to claim 1 (as described above), further comprising a secondary heat exchanger (H, heat exchanger - Col. 2, Lines 65-66), wherein the ACM (T, E) comprises an ACM turbine (T, turbine assembly - Col. 3, Line 10) which is receptive of partially cooled air from the secondary heat exchanger (H)(see Fig. 1 and Col. 4, Lines 5-8) and an ACM rotor (12, drive shaft - Col. 3, Line 14).
Anderson fails to disclose a primary heat exchanger, nor wherein the ACM comprises an ACM compressor, which is receptive of the air via the primary heat exchanger; nor the ACM turbine being receptive of partially cooled air from the ACM compressor via the secondary heat exchanger; nor the ACM rotor operably disposed between the ACM compressor and the ACM turbine.
Shepard teaches a primary heat exchanger (136, primary heat exchanger - Para 19), and wherein an ACM (104, air cycle machine - Para 15) comprises an ACM compressor (132, compressor - Para 19), which is receptive of an air via the primary heat exchanger (136)(see Fig. 1 and Para 19); an ACM turbine (134, turbine - Para 19) being receptive of partially cooled air from the ACM compressor (132) via a secondary heat exchanger (138, secondary heat exchanger - Para 19)(see Fig. 1 and Para 20); and an ACM rotor (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of ACM rotor)) operably disposed between the ACM compressor (132) and the ACM turbine (134)(see Modified Fig. 1 above - element A is shown operably disposed between elements 132 and 134).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the ACM of Anderson after that of Shepard (thereby including the ACM compressor and primary heat exchanger and arrangement thereof of Shepard in the system of Anderson) for the advantage of further cooling the cooling air supplied to the turbine (Shepard; Para 20).
Re claim 5:
Anderson/Shepard discloses the generator cooling assembly (Anderson; Fig. 1) according to claim 4 (as described above), wherein the ACM rotor (Anderson; 12) is independent of the shaft (Anderson; 26)(Anderson; see Fig. 1 - element 12 is shown independent of element 26).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. 2,893,204), as applied to claim 1 above, in view of Laborie et al. (U.S. 5,284,012).
Re claim 7
Anderson discloses the generator cooling assembly (Fig. 1) according to claim 1 (as described above).
Anderson fails to disclose the generator cooling assembly further comprising an air/oil heat exchanger operably interposed between the ACM and the generator to cool generator oil using the fully cooled air.
Laborie teaches a generator cooling assembly (Fig. 4) comprising an air/oil heat exchanger (26, air/oil heat exchanger - Col. 3, Lines 48-49) operably interposed between an ACM (Fig. 1) and a generator (28, generator - Col. 3, Line 51) to cool generator oil using a fully cooled air (see Figs. 1 and 4 and Col. 4, Lines 8-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  modeled the generator cooling assembly of Anderson after that of Laborie (thereby including the air/oil heat exchanger and cooling of generator oil of Laborie in the system of Anderson) for the advantage of providing cooled lubrication to the generator (Laborie; see Fig. 1 and Col. 3, Lines 48-51 - “air/oil heat exchanger assembly…in fluid communication with lubricating oil of the…generator…”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. 2,893,204), as applied to claim 1 above, in view of Murry et al. (U.S. 6,127,758).
Re claim 8:
Anderson discloses the generator cooling assembly (Fig. 1) according to claim 1 (as described above).
Anderson fails to disclose the generator cooling assembly further comprising a permanent magnet motor-generator operably coupled to the ACM to control a temperature of an outlet of the ACM.
Murry teaches a generator cooling assembly (Fig. 1) comprising a permanent magnet motor-generator (22, generator - Col. 2, Lines 35-37) operably coupled to an ACM (38, turbocompressor - Col. 3, Lines 9-10) to control a temperature of an outlet of the ACM (see Fig. 1 at element 40 and Col. 3, Lines 9-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the generator cooling assembly of Anderson after that of Murry (thereby including the permanent magnet motor-generator of Murry coupled to the ACM of Anderson) for the advantage of generating electrical power having a variable frequency and variable voltage (Murry; Col. 2, Lines 44-48).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kane (U.S. 2,508,397); Jampen et al. (U.S. 3,816,751); and Ferch et al. (U.S. 2014/0079530).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/20/22